Citation Nr: 0325486	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a 
traumatic head injury, to include lytic areas in the brain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


REMAND

In March 2003, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of a 
traumatic head injury, to include lytic areas in the brain.  
At that time, the Board requested that additional development 
be undertaken for that issue pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development action 
requested by the Board was partially completed and resulted 
in the acquisition of an August 2003 VA computerized 
tomography (CT) examination report.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held, in pertinent part, that 
38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  A remand of the 
case is therefore required to comply with the above 
referenced Federal Circuit decision.  Further, there is 
additional development of the case, as set forth below, that 
the Board deems necessary that must be accomplished prior to 
that review by the RO.  In this regard, the Board notes that 
the August 2003 CT examination report was not accompanied by 
a clinical examination report.  Thus, the record, as it 
currently stands, does not include a response to the 
questions posed by the Board in its development memorandum.  
The RO should determine whether the veteran was also afforded 
a clinical examination in August 2003 and obtain the report 
of that examination.  If an examination was not accomplished, 
the RO should ensure that the veteran is afforded such an 
examination, and should ensure that the medical questions 
raised by this case are answered. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should contact the VA Medical 
Center (VAMC) in Kansas City, Missouri 
and obtain all treatment records, 
examinations, notes, consults, X-ray 
reports, MRIs, and complete clinical 
records pertaining to treatment of the 
veteran's head or brain during the period 
of December 2001 to the present.  If no 
such records can be found, or if they 
have been destroyed, as for specific 
confirmation of that fact.  
The RO should also specifically determine 
whether the veteran was afforded a VA 
compensation examination of the head, 
cranium, and brain in August 2003.  If 
so, that report should be obtained and 
associated with the assembled records.
2.  If a VA compensation examination was 
accomplished in August 2003, the RO 
should return the claims file to the 
examiner at the VAMC in Kansas City, 
Missouri who conducted that VA 
examination for clarifying information.  
That examiner is requested to offer 
comments and an opinion to the following: 

(a) Does the veteran currently have 
a diagnosed brain, skull, or 
cranium disorder? 

(b) If the answer to (a) is yes, is 
it as least as likely as not that 
the veteran's brain, skull, or 
cranium disorder is etiologically 
related to active service?

(c) Is it as least as likely as not 
that the lytic areas seen within 
the cranium, lying frontally and 
shown on the July 1997 Park Lane 
Medical Center MRI that is included 
in the claims folder, are related 
to any incident of the veteran's 
active service?

The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination, including but not limited to 
the service medical records, the May 1971 
VA examination report, and the July 1997 
private treatment records that were 
generated in conjunction with treatment 
received following a motor vehicle 
accident. 

3.  If the August 2003 examiner is 
unavailable, is unable to respond to the 
questions stated or if a clinical 
examination was not accomplished, the RO 
should ensure that the veteran is 
afforded such an examination and that 
examiner should respond to the questions 
set forth above.  

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the April 
2002 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a traumatic head injury, to 
include lytic areas in the brain.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




